Citation Nr: 1137120	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-06 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), rated 50 percent disabling prior to March 13, 2008 and 70 percent disabling since that date.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision by the RO in Waco, Texas that granted service connection and a 30 percent rating for service-connected PTSD, and denied service connection for tinnitus and bilateral hearing loss.  In an October 2008 rating decision, the RO granted a higher 50 percent rating for PTSD, effective March 13, 2008.  In a December 2009 decision, the Board granted service connection for tinnitus, granted a higher 50 percent rating for PTSD effective prior to March 13, 2008, and granted a higher 70 percent rating for PTSD from March 13, 2008.  

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 joint motion to the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated as to the issue of entitlement to a rating higher than 50 percent for PTSD prior to March 13, 2008, and a rating higher than 70 percent from March 13, 2008, and the issue remanded.  The appellant did not appeal the Board's grant of higher initial staged ratings for PTSD, or the Board's grant of service connection for tinnitus.  These issues are therefore not before the Board.  In a December 2010 Court order, the joint motion was granted, the Board's October 2009 decision was vacated only as to the issue of entitlement to a rating higher than 50 percent for PTSD prior to March 13, 2008, and a rating higher than 70 percent from March 13, 2008, and that issue was remanded.  The case was returned to the Board. 

During the pendency of the appellant's appeal to the Court, the Board's December 2009 decision granting higher ratings for PTSD and service connection for tinnitus was effectuated by the RO in a February 2010 rating decision.

In its October 2009 decision, the Board also remanded the appeal for service connection for bilateral hearing loss for additional evidentiary development.  As discussed below, the Board finds that there has not been adequate compliance with the remand directives, and this claim must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While additional delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims for entitlement to a rating higher than 50 percent for PTSD prior to March 13, 2008, and a rating higher than 70 percent from March 13, 2008, and the claim for service connection for bilateral hearing loss.

With regard to the rating for the service-connected psychiatric disability, as noted in the joint motion, VA must make additional efforts to obtain pertinent progress notes from the Vet Center Washington Mutual Building, or determine whether further efforts to obtain those records would be futile, citing 38 C.F.R. § 3.159(c),(e) (2011).

Accordingly, the issue of entitlement to a higher initial rating for service-connected PTSD is remanded to the RO in order to obtain progress notes and treatment records from the Vet Center at the Washington Mutual Building in Dallas, Texas, dated from June 2005 to the present.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist the Veteran includes obtaining all available and relevant records from a Federal department or agency.  In order to satisfy its duty, VA must make as many requests as are necessary to obtain such records.  VA will end its efforts to obtain such records only if it concludes that the records sought do not exist or that further attempts to obtain them would be futile.  38 U.S.C.A. § 5103A(b),(c); 38 C.F.R. § 3.159(c)(2).  If these Vet Center treatment records cannot be obtained, the RO must notify the Veteran of this fact, and document the file accordingly.  38 C.F.R. § 3.159(e).  

With respect to the claim for service connection for bilateral hearing loss, the Board finds that all of the actions required by the Board's December 2009 remand have not been completed. When any action required by a remand is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, another remand is required.  In this regard, the Board notes that the Veteran's representative asserts that the June 2010 VA medical opinion does not respond to all of the questions posed in the Board's December 2009 remand.  The Board concurs.

The Veteran's DD Form 214 and service personnel records show that he served in combat in Vietnam, and that his military occupational specialty during this period was fire dir. Cpt., and IM leader. He received a Combat Infantryman Badge, and a Bronze Star Medal.  The Board finds that the Veteran's lay evidence of acoustic trauma during his combat service in Vietnam is consistent with the circumstances, conditions or hardships of his service.  38 U.S.C.A. § 1154(b).
 
Service treatment records reflect that on entrance medical examination in May 1968, audiometric testing revealed right ear decibel thresholds of 0, -5, -5, and 5 and left ear decibel thresholds of 0, -5, 0, and 40, at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  Audiometric testing on separation examination in May 1970 revealed right ear decibel thresholds of 0, 0, 0, and 0, and left ear decibel thresholds of 0, 0, 0, and 0, at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  In a report of medical history dated in May 1970, the Veteran denied a history of hearing loss.  Medical evidence on file reveals that the Veteran currently has bilateral high frequency sensorineural hearing loss.  

The Veteran has contended that his hearing acuity was not actually tested at the time of his separation examination, and asserts that the recorded hearing thresholds at that time are not accurate.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board remanded this appeal primarily for a VA examination to determine the etiology of the current bilateral hearing loss.  The examiner was asked to opine as to whether any hearing loss disability existed prior to service, and if so, whether it was aggravated by service.  Although a VA examination was obtained in June 2010, and the examiner provided a medical opinion as to whether current hearing loss was incurred in service, he did not opine as to whether any hearing loss existed prior to service and was aggravated by service.  Moreover, neither the September 2006 VA examiner nor the June 2010 VA examiner discussed the Veteran's reported in-service noise exposure (to include his verified combat participation), or the September 2007 buddy statement confirming acoustic trauma in combat, when they rendered an opinion regarding the etiology of the Veteran's current bilateral hearing loss.  

Moreover, the June 2010 VA examiner was asked to comment on the very different audiometric findings shown on the entrance and separation examinations.  The examiner was also asked to consider the fact that impaired hearing in the left ear was noted on entrance medical examination, his combat noise exposure, and the fact that the Veteran has reported a history of noise exposure while hunting after service, as well as working in construction.  The Board finds that the examiner's rationale in the June 2010 was inadequate, as it did not respond to all of the questions asked in the prior remand.

Under these circumstances the Board finds that the June 2010 VA examination is inadequate, and another VA medical examination is necessary to determine whether the Veteran's current sensorineural hearing loss was incurred in or aggravated by service.  Another medical opinion is necessary in order to render a fully informed decision.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner should be asked to provide an opinion as to the etiology of the Veteran's current bilateral hearing loss, whether he had hearing loss on entry into service, and if so, whether it was aggravated by military service. 

In addition, any relevant ongoing medical records pertaining to hearing loss or PTSD should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to provide the names and addresses of all medical care providers who have evaluated or treated him for his bilateral hearing loss since his discharge from active service in May 1970, and any medical care providers who treated him for PTSD since October 2010.  After securing any necessary releases, the RO/AMC should obtain any records which are not duplicates of those contained in the claims file.

In particular, the RO/AMC must attempt to obtain progress notes and treatment records pertaining to treatment for PTSD from the Vet Center at the Washington Mutual Building in Dallas, Texas, dated from June 2005 to the present.  If these records cannot be obtained, the RO must document this fact in a memorandum placed in the claims file, and notify the Veteran that these records cannot be obtained.

2.  The RO/AMC should refer the claims file to the examiner who conducted the June 2010 VA audiological examination, in order to obtain an addendum to the June 2010 medical opinion.  If that examiner is unavailable, a medical opinion must be obtained from an appropriate medical professional.  The claims file must be provided to and reviewed by the examiner.  

The examiner should consider that impaired hearing in the left ear was noted on his entrance medical examination, his demonstrated combat noise exposure, and the fact that the Veteran has reported a history of noise exposure while hunting after service, as well as working in construction.  

The examiner is asked to respond to each of the following:  

(a) Please comment on the very different audiometric findings shown on the entrance and separation examinations.  The Veteran has contended that his hearing acuity was not actually tested at the time of his separation examination, and asserts that the recorded hearing thresholds at that time are not accurate

(b) The examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current bilateral hearing loss is related to any incident of service, including his demonstrated combat noise exposure.

(c) The examiner should identify any left ear conditions which existed prior to service and any current left ear conditions which did not exist prior to service.  In rendering the requested opinion, the examiner should specifically address whether the current left ear hearing loss (1) clearly and unmistakably preexisted service; and, if so (2) does the evidence of record clearly and unmistakably show that the preexisting left ear hearing loss was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  If left ear hearing loss did not preexist service, is it at least as likely as not that any currently demonstrated left ear hearing loss onset in service?

A clear rationale for all opinions must be provided.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


